DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges the canceling of claims 1-7, 9 and 11 and also the amendments made to claims 8 and 10 in the response filed on 11/01/2021.
Claims 8 and 10 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN101371918A) and Atsushi (WO2007148737A1) with supporting evidence by Guncheva (Effect of Four Commonly Used Dissolution Media Surfactants on Pancreatin Proteolytic Activity, AAPS PharmSciTech, Vol. 18, No. 4, May 2017). This rejection is maintained with additional supporting evidence to take into account the arguments made in the response filed on 11/01/2021.
Wang’s general composition is to the use of antioxidant dipeptides in protecting human diploid fibroblasts (see abstract).
rd paragraph, page 8).  
Wang further teaches wherein different molecular weight fractions of the enzymolysis of fish extract were tested (see external antioxidation experiment, page 5) and further teaches wherein the enzyme utilized for the fish milt was pancreatin (see page 2, before Summary of Invention).
Wang also teaches the application of the composition in defying age and skin lightening cosmetics (see 3rd paragraph, page 3).
Wang teaches that soybean protein hydrolysates may be similar to the fish extracts because both have high antioxidant activity (see paragraph 6, page 5).
Wang does not explicitly teach the soybean extracts being from seed, germ or sprouts, or teach the Type 1 production-promoting action, hyaluronan production-promoting action, or proliferation-promoting action of the extracts. 
Atsushi’s general disclosure is to provide a cell activator or an antiaging agent characterized by containing at least one or more extracts of plants selected from soybean seed, soybean germ, soybean embryo, soybean sprout and a method of using the same in a cosmetic (see abstract).

Atsushi specifically teaches that soybean in particular is effective for cell activation, antiaging, and extracellular matrix production, (see ¶ 0011).
Atsushi teaches purification of the extract through different methods such as ion exchange resin to separate active ingredients and teaches for example membrane fractionation methods which can filter molecular weight cutoff ranges from 100 to 100,000 (see ¶ 0031).
Atsushi also teaches “the concentration of the plant extract can be determined by the degree of absorption, the degree of action, the product form, the frequency of use, etc., and is not particularly limited, but is usually 0.0001-100 %, and more preferably 0.001% to 50%” (see ¶ 0032).
Atushi also teaches wherein the evaluation of the composition was done with normal human dermal fibroblasts (see ¶ 0086).
The regulation of the gene expression is an intended result of the method step and the examination is to the method step itself which has been covered.  
Therefore it would be obvious at the effective filing date to a person having ordinary skill in the art to combine Wang’s composition with that of Atsushi’s composition because both teach compositions where extracts of soybean seed, sprout, or germ and hydrolysated components of fish milt found within the extract have anti-aging and antioxidant activity and 
Combining equivalents (hydrolysate milt and soybean extract) known for the same purpose (antiaging) with an expectation of success is prima facie obvious. 
It would further be obvious to use the taught range of the molecular 10,000 kDa or less and to further narrow the range of the soybean extract of Atsushi’s composition to a working concentration between 0.001-1% because the instant ranges are within the referenced ranges and the adjustment of particular conventional working conditions such as molecular weight or concentrations is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan. It is also within the knowledge to a person of ordinary skill in the art to utilize the hydrolysated fish milt components, within the cellular extracts at a molecular weight of smaller sizes so that they are able to penetrate the skin barrier. Also Wang teaches that the average weight is less than 10k Da so one of ordinary skill could easily realize that the effective components of the milt would most likely be of this size or less. 
There would be a reasonable expectation of success in enzymatically hydrolysating the fish milt and getting the same results because the milt contains both the protamine and DNA as previously discussed by Wang and hyrdolysating both down to low molecular weight size would assure that the active components penetrate the skin. The antioxidant activity was already 
Furthermore Wang specifically teaches hydrolysating the fish milt extract with pancreatin (see above rejection) and “Pancreatin is the term used for the complex of digestive enzymes secreted by two types of pancreatic cells and contains hydrolytic enzymes with various substrate specificities, such as proteases (trypsin, chymotrypsin, elastin, carboxypeptidase), cholesterol esterase and lipases (pancreatic lipase and phospholipase), pancreatic amylase, and several nucleases (18)” (see page 2, 4th para. from supporting evidence by Guncheva) and nucleases are the particular enzymes which are used to breakdown DNA. 

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. The applicant argues that Wang does not properly teach each element, specifically the DNA hydrolysate of fish milt and more specifically teaches the hydrolysate of peptides. As discussed in the above rejection Wang teaches the fish extract hydrolysate with the pancreatic enzyme pancreatin. Wang further teaches that fish milt extract contains protamine, polypeptides and DNA. The additional supported evidence relied upon by Guncheva teaches that pancreatin comprises of multiple enzymes, one of which is nuclease. Nucleases are the particular enzyme which enzymatically breaksdown DNA and so Wang’s disclosure would make it obvious to a person having ordinary skill in the art to use the same milt extract and enzymatically treat the extract with pancreatin to arrive at the instantly taught component of the composition. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masaji (KR-20070099450-A), Jun (KR-20100092925-A) and Yoshida (JP-2008063315-A).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry Mckelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB A BOECKELMAN/Examiner, Art Unit 1655                  

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655